hATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to properly supervise a non-lawyer employee, allowing the employee to commingle and convert client funds. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent-discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Jesse Phillip Terrell, Jr., Louisiana Bar Roll number 1147, be suspended from the practice of law for a period of one year and one day. It is further ordered that this suspension shall be deferred in its entirety and that respondent shall be placed on probation for a period of five years, subject to the conditions set forth in the petition for consent discipline. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.